Case 2:20-cv-00897-MCA-MAH Document 16 Filed 11/13/20 Page 1 of 21 PageID: 251




 NOT FOR PUBLICATION

                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


     ARCADIY YAGUDAYEV,

             Plaintiff.,
                                                                  Civil Action No. 20-897
             v.
                                                                        OPINION
     BMW OF NORTH AMERICA, LLC,

             Defendant.


 ARLEO, UNITED STATES DISTRICT JUDGE

           THIS MATTER comes before the Court by way of Defendant BMW of North America,

 LLC’s (“BMW NA” or “Defendant”) Motion to Dismiss the Amended Complaint pursuant to

 Federal Rules of Civil Procedure 12(b)(1), (5), and (6), ECF No. 8. Plaintiff Arcadiy Yagudayev

 (“Plaintiff”) opposes the Motion. ECF No. 11. For the reasons explained below, the Motion is

 GRANTED in part and DENIED in part.

 I.        FACTUAL BACKGROUND 1

           This matter arises out of Plaintiff’s purchase of a BMW vehicle containing an allegedly

 defective “N63” engine that consumes an excessive amount of engine oil. See generally Am.

 Compl.

           On June 13, 2013, Plaintiff, a Pennsylvania resident, purchased a 2010 BMW 750i (the

 “Vehicle”) for $68,365.04 from Chapman BMW, an authorized BMW dealer in Arizona. Id. ¶¶ 10,

 14-15. The sale included coverage under a New Vehicle Limited Warranty (the “Warranty”)




 1
     The facts are drawn from the Amended Complaint, ECF No. 6.
Case 2:20-cv-00897-MCA-MAH Document 16 Filed 11/13/20 Page 2 of 21 PageID: 252




 wherein BMW NA warranted the Vehicle “against defects in materials or workmanship.” Id. ¶ 28.

 The Warranty further allowed Plaintiff to obtain repair or replacement of any defective parts by

 notifying an authorized BMW center during the period of coverage. Id. Plaintiff decided to

 purchase the Vehicle in reliance on the Warranty’s representations. Id. ¶ 25.

        At the time of sale, BMW NA’s recommended oil service interval for vehicles equipped

 with N63 engines was the earlier of 15,000 miles or two years. Id. ¶ 55. After Plaintiff purchased

 the Vehicle, however, he discovered that its engine consumed oil extremely rapidly, requiring

 Plaintiff to add additional engine oil to the Vehicle every 900 to 1,500 miles. Id. ¶¶ 16, 19.

 Plaintiff brought this issue to the attention of Chapman BMW during the Warranty period, who

 informed Plaintiff that the oil consumption level was “normal” and did not offer any repairs. Id.

 ¶ 18. Plaintiff alleges that to the contrary, the excess consumption by the N63 engine is a serious

 defect that results in additional service visits, increased maintenance costs, and a heightened risk

 of sudden engine failure. See e.g., id. ¶¶ 63-65, 67-69. Plaintiff further contends that BMW NA

 has known of this defect since 2008, id. ¶ 66, but nonetheless has embarked on a systematic

 campaign to conceal it from consumers, id. ¶¶ 48-55, 58-62. In particular, Plaintiff cites several

 technical service bulletins (“TSBs”) Defendants issued from 2012 to 2013 that discussed issues

 related to the N63 engine, instructed service technicians to add extra oil to N63 vehicles, and

 offered alternative explanations of excess oil consumption, but did not suggest the engine itself

 may be defective. Id. ¶¶ 49-54.

        Plaintiff has spent approximately $1,000.00 in out-of-pocket costs associated with the

 alleged N63 defect and alleges that the defect substantially impairs the use, value, and safety of

 the Vehicle. Id. ¶¶ 22, 71. Plaintiff asserts that the cost to replace the Vehicle’s engine would

 range from $12,500 to $15,000. Id. ¶ 21.



                                                  2
Case 2:20-cv-00897-MCA-MAH Document 16 Filed 11/13/20 Page 3 of 21 PageID: 253




 II.    PROCEDURAL HISTORY

        Plaintiff originally belonged to a putative nationwide class of consumers that litigated and

 settled claims against Defendant arising out alleged defects in N63 engines. See generally Bang

 v. BMW of N. Am., LLC, No. 15-6945, 2016 WL 7042071 (D.N.J. Dec. 1, 2016). Plaintiff opted

 out of the class action settlement on August 23, 2018, Am. Compl. ¶ 89, and on December 3, 2018

 filed an individual action against BMW, joined with thirty-nine other Bang opt-out plaintiffs, see

 Sarwar v. BMW of N. Am. LLC., No. 18-16750 (D.N.J.), ECF No. 1. On November 27, 2019,

 this Court severed the Sarwar plaintiffs’ claims and granted leave for each plaintiff to refile

 separate actions. Id., ECF No. 42. The Court further ordered that statute of limitations for any

 claim asserted in Sarwar was tolled during the pendency of that action and until January 27, 2020.

 Id., ECF No. 45. Plaintiff initiated the current action on January 27, 2020, Compl., ECF No. 1,

 and served the Complaint upon Defendant’s authorized agent in Massachusetts on February 13,

 2020, ECF No. 3.

        On April 2, 2020, Plaintiff filed the six count Amended Complaint, asserting: (1) breach

 of warranty pursuant to the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq. (the

 “MMWA”), Am. Compl. ¶¶ 93-100 (“Count I”); (2) breach of the implied warranty of

 merchantability, id. ¶¶ 101-08 (“Count II”); (3) breach of express warranty, id. ¶¶ 109-17 (“Count

 III”); (4) violation of the New Jersey Consumer Fraud Act, N.J.S.A. § 56:8-1, et seq. (the

 “NJCFA”), id. ¶¶ 118-38 (“Count IV”); (5) violation of the Arizona Consumer Fraud Act, Ariz.

 Rev. Stat. § 44-1521, et seq. (the “ACFA”), id. ¶¶ 139-49 (“Count V”); and (6) fraudulent

 concealment, id. ¶¶ 150-65 (“Count VI”). Plaintiff seeks rescission of his purchase of the Vehicle,

 compensatory damages representing a refund of the contract price and out-of-pocket costs,

 punitive damages, and attorney’s fees. Id. at 30-31.



                                                 3
Case 2:20-cv-00897-MCA-MAH Document 16 Filed 11/13/20 Page 4 of 21 PageID: 254




        Defendant filed the instant Motion on April 23, 2020 to dismiss the Amended Complaint

 for lack of subject matter jurisdiction, improper service, forum non conveniens, and failure to state

 a claim. See generally Def. Mem., ECF No. 8.1. Plaintiff has voluntarily withdrawn Count II in

 response to the Motion. See Pl. Opp. at 1 n.2.

 III.   LEGAL STANDARD

        A.      Rule 12(b)(1)

         In resolving a Rule 12(b)(1) motion, a court first determines whether the motion presents

 a “facial” or “factual” attack on subject matter jurisdiction. See Const. Party of Pa. v. Aichele,

 757 F.3d 347, 357 (3d Cir. 2014). A facial attack argues that a claim on its face “is insufficient to

 invoke the subject matter jurisdiction of the court,” id. at 358, and does not dispute the facts alleged

 in the complaint, Davis v. Wells Fargo, 824 F.3d 333, 346 (3d Cir. 2016). A court reviewing a

 facial attack must “consider the allegations of the complaint and documents referenced therein

 and attached thereto, in the light most favorable to the plaintiff.” Const. Party of Pa., 757 F.3d at

 358. Here, the Motion is a facial attack because it asserts, based solely on the Amended

 Complaint, that Plaintiff lacks Article III standing and has not alleged an amount in controversy

 sufficient to invoke this Court’s jurisdiction. See Def. Mem. at 12-15.

        B.      Rule 12(b)(5)

         Rule 12(b)(5) permits the Court to dismiss a complaint without prejudice due to

 insufficient service of process. See Umbenhauer v. Woog, 969 F.2d 25, 30 n.6 (3d Cir. 1992).

 “[T]he party asserting the validity of service bears the burden of proof on that issue.” Grand

 Entm’t Grp., Ltd. v. Star Media Sales, Inc., 988 F.2d 476, 488 (3d Cir. 1993).




                                                    4
Case 2:20-cv-00897-MCA-MAH Document 16 Filed 11/13/20 Page 5 of 21 PageID: 255




        C.      Forum Non Conveniens

        A district court has discretion to dismiss a case for forum non conveniens if it finds “a court

 abroad is the more appropriate and convenient forum for adjudicating the controversy.” Sinochem

 Int’l Co. v. Malay. Int’l Shipping Corp., 549 U.S. 422, 425 (2007). Defendant bears the burden

 of demonstrating that dismissal is warranted and “must provide enough information to enable the

 . . . Court to balance the parties’ interests.” Piper Aircraft Co. v. Reyno, 454 U.S. 235, 258 (1981).

 The Court may rely on affidavits and other formal written statements in reaching its decision. Van

 Cauwenberghe v. Biard, 486 U.S. 517, 529 (1988).

        D.      Rule 12(b)(6)

         In resolving a Rule 12(b)(6) motion to dismiss, the Court accepts all pleaded facts as true,

 construes the complaint in the plaintiff’s favor, and determines “whether, under any reasonable

 reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. Cnty. of Allegheny,

 515 F.3d 224, 233 (3d Cir. 2008) (internal quotation marks and citation omitted). To survive a

 motion to dismiss, the claims must be facially plausible, meaning that the pleaded facts “allow[]

 the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).      The allegations must be “more than labels and

 conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell

 Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

 IV.    ANALYSIS

        A.      Subject Matter Jurisdiction

        Defendant challenges this Court’s subject matter jurisdiction on two grounds. First,

 Defendant argues that Plaintiff lacks Article III standing because he has failed to allege a concrete

 injury. See Def. Mem. at 14-15. Second, Defendant contends that Plaintiff has failed to allege



                                                   5
Case 2:20-cv-00897-MCA-MAH Document 16 Filed 11/13/20 Page 6 of 21 PageID: 256




 that the amount-in-controversy exceeds $50,000, as required for federal jurisdiction under the

 MMWA. See id. at 12-14. The Court disagrees and finds that it may exercise jurisdiction at this

 stage.

                  1.       Article III Standing

          A plaintiff must allege three essential elements to establish Article III standing: (1) a

 “concrete and particularized” injury-in-fact; (2) a “causal connection between the injury and the

 conduct complained of;” and (3) “a likelihood that the injury will be redressed by a favorable

 decision.” In re Horizon Healthcare Servs. Inc. Data Breach Litig., 846 F.3d 625, 633 (3d Cir.

 2017) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)). Defendant challenges only

 the first element.

          The injury-in-fact requirement is “very generous, requiring only that claimant allege[]

 some specific, identifiable trifle of injury.” Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 278

 (3d Cir. 2014) (citation and quotation marks omitted). Here, Plaintiff has alleged concrete injury

 in the form of out-pocket maintenance costs and the diminished value of the Vehicle. See Am.

 Compl. ¶¶ 22, 71. This suffices to satisfy Plaintiff’s modest burden to allege an injury-in-fact,

 and Plaintiff has accordingly established Article III standing. See Bang, 2016 WL 7042071, at *4

 (finding standing based on diminished resale value and out-pocket costs incurred by purchasers of

 BMW vehicles with N63 engines). 2




 2
   Other courts have uniformly rejected BMW’s attempts to dismiss the claims of Bang opt out plaintiffs for lack of
 standing. See, e.g., Hurley v. BMW of N. Am., LLC, No. 18-5320, 2020 WL 1624861, at *5 (E.D. Pa. Apr. 2, 2020);
 Llort v. BMW of N. Am., LLC, No. 20-94, 2020 WL 2928472, at *6 (W.D. Tex. June 2, 2020); Harris v. BMW of N.
 Am., LLC, No. 19--16, 2019 WL 4861379, at *3 (E.D. Tex. Oct. 2, 2019).

                                                         6
Case 2:20-cv-00897-MCA-MAH Document 16 Filed 11/13/20 Page 7 of 21 PageID: 257




                   2.       Amount-in-Controversy

          The Court may exercise diversity jurisdiction over Plaintiff’s state law claims because the

 parties are diverse 3 and the total amount in controversy could plausibly exceed $75,000. 4 See 28

 U.S.C. § 1332(a). In calculating the amount in controversy, “the sum claimed by the plaintiff

 controls if the claim is apparently made in good faith.” In re Paulsboro Derailment Cases, 704 F.

 App’x 78, 84 (3d Cir. 2017) (citation omitted). To justify dismissal, it must be apparent “to a legal

 certainty that the plaintiff cannot recover the jurisdictional amount.” Frederico v. Home Depot,

 507 F.3d 188, 197 (3d Cir. 2007) (citation omitted).

          Plaintiff’s state law claims under New Jersey and Arizona law seek damages representing

 the purchase price of the vehicle, $68,365.04, and out-of-pocket costs totaling $1,000. Am.

 Compl. ¶¶ 15, 22; see, e.g., Amato v. Subaru of Am., Inc., No. 18-16118, 2019 WL 6607148, at

 *19 (D.N.J. Dec. 5, 2019) (“Actual damages [under the ACFA] include out of pocket expenses

 which encompasses consideration paid on the contract and all sums needed to restore a party to

 the position it occupied before the wrongful conduct.”) (citation and quotation marks omitted); see

 also Hurley, 2020 WL 1624861, at *4 (“[C]ourts in this circuit have held that, when a plaintiff

 claims an engine defect and fraudulent concealment of the defect, the vehicle’s entire value is at

 issue.”) (citation and quotation marks omitted). Plaintiff has also pled claims that, if successful,

 may entitle him to an award of attorney’s fees and punitive damages. Arizona, for example,



 3
   Plaintiff resides in Pennsylvania. Am. Compl. ¶ 10. Defendant is a limited liability company that is wholly owned
 by BMW (US) Holding Corp., a Delaware corporation with its principal place of business in New Jersey. Id. ¶ 11;
 see Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 420 (3d Cir. 2010) (“[T]he citizenship of an LLC is
 determined by the citizenship of its members.”); 28 U.S.C. § 1332(c)(1) (deeming a corporations to be a citizen of its
 state of incorporation and the state where it maintains its principal place of business).
 4
   The Amended Complaint does not specifically assert diversity jurisdiction, and Plaintiff’s opposition brief argues
 the issue only in a footnote. Pl. Opp. at 15 n.6. The Court, however, must sua sponte address matters concerning its
 subject-matter jurisdiction. See Huber v. Taylor, 532 F.3d 237, 249 (3d Cir. 2008). Defendant has not responded to
 Plaintiff’s argument for diversity jurisdiction.

                                                           7
Case 2:20-cv-00897-MCA-MAH Document 16 Filed 11/13/20 Page 8 of 21 PageID: 258




 permits the recovery of attorney’s fees in an action for breach of warranty, Chaurasia v. Gen.

 Motors Corp., 126 P.3d 165, 174 (Ariz. Ct. App. 2006), and an award of punitive damages under

 the ACFA, Sellinger v. Freeway Mobile Home Sales, Inc., 521 P.2d 1119, 1123 (Ariz. 1974). 5

          At this stage, the Court cannot conclude with legal certainty that an award of punitive

 damages and/or attorney’s fees would not push Plaintiff’s potential recovery above $75,000.

 Subject matter jurisdiction over Plaintiff’s state law claims is therefore warranted. 6

          Defendant argues, correctly, that the Court cannot determine whether original jurisdiction

 exists over Plaintiff’s federal MMWA claim because Plaintiff has failed to “allege the cost of the

 replacement vehicle, minus both the present value of the allegedly defective vehicle and the value

 that the plaintiff received from the allegedly defective vehicle.” 7 Samuel-Bassett v. KIA Motors

 Am., Inc., 357 F.3d 392, 402-03 (3d Cir. 2004) (citation and quotation marks omitted); see also

 Hurley, 2020 WL 1624861, at *4 n.1 (noting that the MMWA did not provide an independent

 basis for jurisdiction where Plaintiffs alleged that they “paid between $47,901.47 and $77,866.40”

 for BMW vehicles equipped with N63 engines, but failed to plead the facts required by Samuel-

 Basset). Even so, the Court may exercise supplemental jurisdiction over the MMWA claim



 5
   As discussed infra, Plaintiff’s claims for breach of warranty and consumer fraud under Arizona law survive the
 instant Motion.
 6
   This result accords with the conclusions of other courts considering the amount in controversy in similarly-valued
 claims brought by Bang opt-out plaintiffs. See e.g., Hurley, 2020 WL 1624861, at *4; Llort, 2020 WL 2928472, at
 *5; Harris, 2019 WL 4861379, at *4-5.
 7
  Original federal jurisdiction over a MMWA breach of warranty claim brought by an individual Plaintiff exists only
 where the amount in controversy exceeds $50,000. 15 U.S.C. § 2310(d)(3). Any claim for interest, attorney’s fees,
 or costs must be excluded from the jurisdictional calculation, Suber v. Chrysler Corp., 104 F.3d 578, 589 n.12 (3d Cir.
 1997), and the Court may not consider the available of damages under pendent state law claims, Mele v. BMW of N.
 Am., Inc., No. 93-2399, 1993 WL 469124, at *4 (D.N.J. Nov. 12, 1993). Moreover, punitive damages may be
 considered only if they are recoverable under the state law that forms the basis of plaintiff’s breach of warranty claim.
 See, e.g., Pyskaty v. Wide World of Cars, LLC, 856 F.3d 216, 225 (2d Cir. 2017); Kelly v. Fleetwood Enters., Inc.,
 377 F.3d 1034, 1039 (9th Cir. 2004). Plaintiff brings claims under New Jersey and Arizona law, neither of which
 permits the recovery of punitive damages for breach of warranty alone. See Guardavacarro v. Home Depot, No. 16-
 8796, 2017 WL 3393812, at *9 (D.N.J. Aug. 8, 2017); Barrio v. Gisa Invs. LLC, No. 20-991, 2020 WL 6081495, at
 *3 & n.1 (D. Ariz. Oct. 15, 2020).

                                                            8
Case 2:20-cv-00897-MCA-MAH Document 16 Filed 11/13/20 Page 9 of 21 PageID: 259




 pursuant to 28 U.S.C. § 1367(a). See Hurley, 2020 WL 1624861, at *4 n.1 (citing Pierre v. Planet

 Auto., Inc., 193 F. Supp. 3d at 171-73 (E.D.N.Y. 2016)).

          B.       Service on BMW NA

          Defendant argues that Plaintiff failed to properly serve the Complaint because it served

 BMW NA’s authorized agent in Massachusetts instead of effecting service within New Jersey, as

 required by New Jersey Court Rule 4:4(a)(1). Def. Mem. at 5-8. Plaintiff counters that service

 was proper under Federal Rule of Civil Procedure 4(h), Pl. Opp. at 5-6, and the Court agrees.

          The Federal Rules of Civil Procedure govern the requirements for proper service in federal

 court. Ceus v. N.J. Lawyers Serv., LLC, No. 19-17073, 2020 WL 5017053, at *1 (D.N.J. Aug.

 25, 2020). Rule 4(h) permits service on an unincorporated association “in a judicial district of the

 United States . . . by delivering a copy of the summons and of the complaint to an officer [or] a

 managing or general agent.” Fed. R. Civ. P. 4(h)(1)(B). Nothing in the text of the rule prohibits

 service upon the out-of-state agent of an in-state defendant. 8 Contrary to Defendant’s assertion,

 compliance with state law governing service is an alternative means of service, but not the

 exclusive means. See N.Y. Pipeline Mech. Contractors, LLC v. Sabema Plumbing & Heating Co.,

 No. 10-148, 2011 WL 2038766, at *1 (D.N.J. May 24, 2011) (citing N.J. Ct. R. 4:4-4(a)).

          Because Defendant concedes that Plaintiff served its registered agent in Massachusetts,

 Def. Mem. at 7, service upon it was proper.

          C.       Forum Non Conveniens

          Defendant next argues that the Amended Complaint should be dismissed for forum non

 conveniens because it concerns the claims of a Pennsylvania resident who purchased a vehicle in


 8
   Defendant frames its argument as a challenge to the Court’s personal jurisdiction but does not, and cannot, dispute
 that it is subject to this Court’s general jurisdiction as a limited liability company with its principal place of business
 in New Jersey. Am. Compl. ¶ 11; see Frutta Bowls Franchising LLC v. Bitner, No. 18-2446, 2018 WL 6499760, at
 *3 (D.N.J. Dec. 10, 2018) (citing Daimler AG v. Bauman, 571 U.S. 117, 137 (2014)).

                                                             9
Case 2:20-cv-00897-MCA-MAH Document 16 Filed 11/13/20 Page 10 of 21 PageID: 260




 Arizona. Def. Mem. at 9-12. The Court disagrees because Defendant has not suggested that any

 other forum would be more convenient than the federal court system.

         Dismissal under the common law doctrine of forum non conveniens is appropriate only “in

 cases where the alternative forum is abroad,” or “perhaps in rare instances where a state or

 territorial court serves litigational convenience best.” Skyers v. MGM Grand Hotel LLC, No. 14-

 4631, 2015 WL 1497577, at *2 (D.N.J. Apr. 1, 2015) (quoting Sinochem, 549 U.S. at 429). Where

 a defendant instead contends that another federal court would be more convenient, the appropriate

 mechanism is to seek a transfer of venue pursuant to 28 U.S.C. § 1404(a) instead of dismissal. 9

 Maliki v. Holy Redeemer Hosp., No. 15-1591, 2016 WL 4161094, at *1 (D.N.J. Aug. 5, 2016)

 (citing Atl. Marine Constr. Co., Inc. v. U.S. Dist. Ct. for W. Dist. of Tex., 571 U.S. 49, 60 (2013)).

         Defendant has not argued that state court, as opposed to federal court, would provide a

 more convenient forum for Plaintiff’s claims. Defendant also has not sought a transfer nor

 suggested an alternative federal venue for this action. The Court therefore denies Defendant’s

 request for dismissal on grounds of forum non conveniens.

         D.       Failure to State a Claim

                  1.       Breach of Express Warranty (Counts I & III)

         The MMWA provides a federal cause of action to “a consumer who is damaged by the

 failure of a supplier, warrantor, or service contractor to comply with any obligation . . . under a

 written warranty[.]” 15 U.S.C. § 2310(d)(1). A federal MMWA claim based on a breach of

 warranty is dependent on the success of a breach of warranty claim under the applicable state law.

 See, e.g., Cooper v. Samsung Elecs. Am., Inc., 374 F. App’x 250, 254 (3d Cir. 2010); Tatum v.




 9
  A defendant may seek outright dismissal only where venue is improper. 28 U.S.C. § 1406(a). Here, venue is proper
 pursuant to 28 U.S.C. § 1391(b)(1) because BMW NA resides in New Jersey. See Am. Compl. ¶ 11.

                                                        10
Case 2:20-cv-00897-MCA-MAH Document 16 Filed 11/13/20 Page 11 of 21 PageID: 261




 Chrysler Grp. LLC, No. 10-4269, 2012 WL 6026868, at *8 (D.N.J. Dec. 3, 2012). The Court

 therefore considers Plaintiff’s federal and state claims for breach of express warranty in tandem.

                       a.      Choice of Law

        Defendant first argues that Plaintiff’s breach of express warranty claims should be

 dismissed because Plaintiff, as an out-of-state resident who was injured outside New Jersey, may

 not bring a claim for breach of warranty under New Jersey law. Def. Mem. at 23-25, 38. Plaintiff’s

 opposition clarifies that he brings claims under both New Jersey and Arizona law, but argues that

 the Court need not conduct a choice-of-law analysis at this stage because no actual conflict of law

 exists. Pl. Opp. at 21-22. The Court agrees with Plaintiff.

        A federal court sitting in diversity applies the choice of law rules of the state in which it is

 located, here New Jersey. Collins v. MaryKay, Inc., 874 F.3d 176, 183 (3d Cir. 2017). Under

 New Jersey’s choice of law rules, the Court first analyzes “whether an actual conflict exists”

 between the laws of New Jersey and Arizona. See Amica Mut. Ins. Co. v. Fogel, 656 F.3d 167,

 173 (3d Cir. 2011). Defendant argues that a conflict exists because Arizona, unlike New Jersey,

 requires a plaintiff to prove reliance on an express warranty and may require a plaintiff to show

 privity to prevail against a remote distributor. Def. Mem. at 24.

        First, the Court disagrees that a conflict exists with regards to privity. The New Jersey

 Supreme Court has held that a “buyer need not establish privity with [a] remote supplier to

 maintain an action” for breach of express warranty under the Uniform Commercial Code (the

 “UCC”). Spring Motors Distribs., Inc. v. Ford Motor Co., 98 N.J. 555, 561 (1985). Similarly,

 Arizona courts have held that while the UCC does not apply absent privity of contract, the “lack

 of privity between a manufacturer and retail purchaser does not preclude a claim outside the U.C.C.

 for breach of express warranty.” De Shazer v. Nat’l RV Holdings, Inc., 391 F. Supp. 2d 791, 794-



                                                  11
Case 2:20-cv-00897-MCA-MAH Document 16 Filed 11/13/20 Page 12 of 21 PageID: 262




 95 (D. Ariz. 2005) (citing Flory v. Silvercrest Indus., Inc., 633 P.2d 383 (Ariz. 1981) and

 permitting retail purchaser’s claim for breach of express warranty under Arizona common law

 against RV manufacturer despite lack of privity). Plaintiff may thus maintain an action against

 Defendant under either New Jersey statutory law or Arizona common law without demonstrating

 privity.

            Second, to the extent Arizona law requires a showing of reliance, Murphy v. Nat’l Iron &

 Metal Co., 227 P.2d 219, 222 (Ariz. 1951), Plaintiff has adequately alleged that he purchased the

 Vehicle in reliance on the Warranty’s representations, Am. Compl. ¶ 25. Accordingly, this

 distinction between Arizona and New Jersey law is of no import here.

                          b.      Sufficiency of Allegations

            Defendant next argues that Plaintiff has failed to plausibly allege a breach of express

 warranty. Def. Mem. at 25-26. The Court disagrees.

            To state a claim for breach of express warranty, Plaintiff must allege (1) “Defendant made

 an affirmation, promise or description [of] the product;” (2) “this affirmation, promise or

 description became part of the basis of the bargain for the product;” (3) “the product ultimately

 did not conform to the affirmation, promise or description;” (4) “proximate cause and damages;”

 and (5) reasonable notice to the warrantor. Cox v. Chrysler Grp., LLC, No. 14-7573, 2015 WL

 5771400, at *5 (D.N.J. Sept. 30, 2015) (citations and quotation marks omitted); see also Hix v.

 Bos. Sci. Corp., No. 19-422, 2019 WL 6003456, at *5 (D. Ariz. Nov. 14, 2019) (“Under Arizona

 law, [a]ny affirmation of fact or promise made by the seller to the buyer which relates to the goods

 and becomes part of the basis of the bargain creates an express warranty that the goods shall

 conform to the affirmation or promise.”) (citation and quotation marks omitted).




                                                   12
Case 2:20-cv-00897-MCA-MAH Document 16 Filed 11/13/20 Page 13 of 21 PageID: 263




           Plaintiff has pled each essential element for breach of express warranty. First, Defendant

 warranted the Vehicle “against defects in materials or workmanship” and agreed “to repair or

 replace components found to be defective.” Am. Compl. ¶¶ 26, 28. Second, Plaintiff alleges that

 the Warranty materially influenced his decision to purchase the Vehicle. Id. ¶ 25. Third, he alleges

 that the Vehicle contains a defective engine, id. ¶¶ 33-47, 56-57, and that Chapman BMW—

 allegedly acting as BMW NA’s agent for purposes of vehicle repairs—failed to repair or replace

 the engine, id. ¶¶ 18, 27, 29-31. Fourth, Plaintiff suffered damages in the form of out-of-pocket

 costs and a diminution of value as a result of the alleged defect. Id. ¶¶ 22, 71. Finally, Plaintiff

 provided notice to Chapman BMW within the Warranty period. Id. ¶ 17.

           As the Amended Complaint states a claim for breach of express warranty, the Court denies

 the Motion as to Counts I and III. See also, e.g., Bang, 2016 WL 7042071, at *6 (denying motion

 to dismiss breach of express warranty claim based on allegedly defective N63 engine); Hurley,

 2020 WL 1624861, at *6 (same); O’Connor v. BMW of N. Am., LLC, No. 18-03190, 2020 WL

 1303285, at *5 (D. Colo. Mar. 19, 2020) (same).

                  2.      New Jersey Consumer Fraud Act (Count IV)

           Defendant contends that Plaintiff may not invoke the protections of the NJCFA because

 his allegations bear an insufficient connection to New Jersey. Def. Mem at 15-20. The Court

 agrees.

           A plaintiff may bring state law consumer protection claims “only under the law of the state

 where he . . . lived and the alleged injury occurred.” Cox v. Chrysler Grp., LLC, No. 14-7573,

 2017 WL 1202655, at *4 (D.N.J. Mar. 30, 2017) (quoting Dziekak v. Whirlpool Corp., 26 F. Supp.

 3d 304, 332 (D.N.J. 2014). In Cooper v. Samsung Electronics, the plaintiff purchased a television

 in Arizona and sued its New Jersey-based manufacturer under the NJCFA. 374 F. App’x at 255.



                                                   13
Case 2:20-cv-00897-MCA-MAH Document 16 Filed 11/13/20 Page 14 of 21 PageID: 264




 The court held that “there is an actual conflict between the consumer protection statutes of New

 Jersey and Arizona” and determined that Arizona law must govern because “the transaction in

 question bears no relationship to New Jersey other than the location of Samsung’s headquarters.”

 Id. at 254-55; see also Nirmul v. BMW of N. Am., LLC, No. 10-5586, 2011 WL 5195801, at *5

 (D.N.J. Oct. 31, 2011) (“[Plaintiffs] both purchased their vehicles outside of New Jersey, as such,

 . . . they are not entitled to sue under NJCFA because the transactions in question regarding their

 vehicles bear no relationship to New Jersey[.]”).

         Here, as in Cooper and Nimrul, the only allegation connecting Plaintiff’s Arizona

 transaction to New Jersey is the location of Defendant’s headquarters. Am. Compl. ¶ 11. Plaintiff

 must therefore pursue his consumer fraud claim under Arizona law, and the Court dismisses Count

 IV.

                  3.       Arizona Consumer Fraud Act (Count V)

         Defendant next asserts that Plaintiff has failed to plead his ACFA claim with particularity,

 as required by Federal Rule of Civil Procedure 9(b). 10 Def. Mem. at 22-23. The Court agrees that

 the Amended Complaint fails to particularly plead an ACFA claim based on an affirmative

 representation but concludes that Plaintiff has adequately pled fraud by omission.

         To state a claim under the ACFA, a plaintiff must allege (1) a “deception, deceptive or

 unfair act or practice, fraud, false pretense, false promise, misrepresentation, or concealment,

 suppression or omission of any material fact . . . in connection with the sale or advertisement of

 consumer goods or services;” (2) reliance, although “unlike common law fraud, this reliance need

 not be reasonable;” and (3) proximate cause and damages. Cheatham v. ADT Corp., 161 F. Supp.




 10
   The parties do not dispute that ACFA claims sound in fraud and are subject to Rule 9(b). See, e.g., In re Ariz.
 Theranos, Inc., Litig., 256 F. Supp. 3d 1009, 1022-31 (D. Ariz. 2017).

                                                        14
Case 2:20-cv-00897-MCA-MAH Document 16 Filed 11/13/20 Page 15 of 21 PageID: 265




 3d 815, 825-26 (D. Ariz. 2016) (citations and quotation marks omitted); see Ariz. Rev. Stat. § 44-

 1522. In the case of a fraudulent omission, the plaintiff must also allege that the defendant intended

 that a consumer rely on the omission. Cheatham, 161 F. Supp. 3d at 830. Moreover, Rule 9(b)

 requires a plaintiff alleging fraud to “state the circumstances of the alleged fraud with sufficient

 particularity to place the defendant on notice of the ‘precise misconduct with which [it is]

 charged.’” Frederico, 507 F.3d at 200 (citation omitted).

          Plaintiff alleges both affirmative misrepresentations and fraudulent omissions, which the

 Court will address in turn.

                            a.       Affirmative Misrepresentations

          The Amended Complaint alleges that Defendant affirmatively misrepresented the

 characteristics, uses, and benefits of the Vehicle. See, e.g., Am. Compl. ¶¶ 130, 143. Plaintiff,

 however, has failed to satisfy his burden to “allege the date, time and place of the alleged fraud or

 otherwise inject precision or some measure of substantiation” into the Amended Complaint.

 Frederico, 507 F.3d at 200 (citation omitted). Plaintiff first references statements Defendant made

 in TSBs, which, as Plaintiff himself acknowledges, are “issued by automotive manufacturers and

 directed only to automotive dealers.” Am. Compl. ¶ 49 n.2. Plaintiff does not suggest he knew of

 the TSBs at the time of purchase, or that he was entitled to rely on representations made solely to

 dealers. 11

          Plaintiff also alleges that despite the consumption defect, Defendant’s recommend oil

 change intervals for BMW vehicles with N63 engines was every 15,000 miles or two years. Id.

 ¶ 55. To the extent this recommendation can be considered a representation of material fact,




 11
    It is also unclear which, if any, of the TSBs were issued prior to Plaintiff’s purchase of the Vehicle. The only TSB
 with a date attached to it was issued in June 2013, the month of Plaintiff’s purchase. Am. Compl. ¶¶ 14, 51.

                                                          15
Case 2:20-cv-00897-MCA-MAH Document 16 Filed 11/13/20 Page 16 of 21 PageID: 266




 however, Plaintiff fails to specify when the recommendation was made or whether Plaintiff relied

 on it in deciding to purchase the Vehicle. Courts that have upheld consumer fraud claims related

 to manufacturing defects have required more concrete representations. For instance, in Amato,

 the court upheld an ACFA claim concerning an engine defect based on the manufacturer’s specific

 representations about the engine in its Owner’s Manual and Warranty & Maintenance Booklet,

 which was provided to the plaintiffs prior to their purchase of the subject vehicles. Amato, 2019

 WL 6607148, at *15. The Amended Complaint has no similar allegations concerning the

 Vehicle’s engine.

        The Court is unable to discern any other pre-purchase representations by Defendant in the

 Amended Complaint and concludes that those discussed above have not been adequately pled.

                        b.      Fraudulent Omissions

         Plaintiff next alleges that Defendant knew of the N63 defect and fraudulently concealed it

 from consumers. See, e.g, Am. Compl. ¶¶ 126-27, 143. Unlike affirmative misrepresentations,

 alleged omissions are “not held to the same standard of specificity” because a plaintiff “will not

 be able to specify the time, place, and specific content of an omission as would a plaintiff in a false

 representation claim.” Kennedy v. Samsung Elecs. Am., Inc., No. 14-4987, 2015 WL 2093938,

 at *3 (D.N.J. May 5, 2015) (citations and quotation marks omitted); see also In re Ariz. Theranos,

 Inc., 256 F. Supp. 3d at 1023-24 (applying “slightly more relaxed” pleading standard to ACFA

 claim for fraud by omission) (citation and quotation marks omitted).

        A plaintiff can carry his Rule 9(b) burden to plead consumer fraud by omission through

 allegations showing that a manufacturer knew of a defect in its product prior to the plaintiff’s

 purchase and concealed it from consumers. See, e.g., Amato, 2019 WL 6607148, at *16-17

 (ACFA claim); Kennedy, 2015 WL 2093938, at *3-4; Henderson v. Volvo Cars of N. Am., LLC,



                                                   16
Case 2:20-cv-00897-MCA-MAH Document 16 Filed 11/13/20 Page 17 of 21 PageID: 267




 No. 09-4146, 2010 WL 2925913, at *5-7 (D.N.J. July 21, 2010). For example, the Henderson

 court deemed Rule 9(b) satisfied where a complaint alleged only that:

                Defendants were aware that model years 2003 through 2005 of the
                Volvo XC90 T6 suffered from a common design defect resulting in
                transmission problems, but failed to disclose this to Plaintiffs and
                Class members. . . . [and]

                Defendants did not fully and truthfully disclose to its customers the
                true nature of the inherent design defect with the transmission,
                which was not readily discoverable until years later, often after the
                warranty has expired.

 Henderson, 2010 WL 2925913, at *5 (finding these allegations “substantially similar” to those in

 other omission-based consumer fraud claims that withstood a motion to dismiss). Likewise, the

 court in Kennedy found an allegation that a manufacturer “concealed the fact that the washing

 machines had a latent, unfixable design defect” sufficient when accompanied by a description of

 the defect and detailed allegations showing that the manufacturer knew of the defect. Kennedy,

 2015 WL 2093938, at *4.

        Here too, Plaintiff has alleged that Defendant knew of the N63 defect since at least 2008

 and that following consumer complaints about excess oil consumption, Defendant issued TSBs

 and took other measures designed to conceal such concerns. Am. Compl. ¶¶ 38-62, 66. The

 Amended Complaint also alleges that despite knowledge of the defect, Defendant did not inform

 consumers, like Plaintiff, and continued to advertise and sell N63 vehicles with a recommended

 oil service interval of every 15,000 miles or two years. Id. ¶¶ 60, 127, 133. In line with the above

 precedents, the Court finds these allegations sufficient to plead fraud by omission and satisfy the

 first element of Plaintiff’s ACFA claim.

        Turning to the remaining elements of an ACFA claim, reliance on an omission can be

 shown by “establishing that had the omitted information been disclosed, [the plaintiff] would have



                                                 17
Case 2:20-cv-00897-MCA-MAH Document 16 Filed 11/13/20 Page 18 of 21 PageID: 268




 been aware of it and behaved differently.” In re Ariz. Theranos, 256 F. Supp. 3d at 1028 (citation

 and quotation marks omitted). Plaintiff adequately alleges that “[h]ad the defect in the Vehicle

 been disclosed, Plaintiff would not have purchased the Vehicle or would have paid less for the

 Vehicle had he decided to purchase it.” Am. Compl. ¶ 136. Plaintiff also pleads that Defendant

 intended to induce Plaintiff into purchasing the vehicle by withholding information concerning the

 defect. Id. ¶¶ 130, 143.

            Finally, Plaintiff alleges that as a result of his purchase in reliance on Defendant’s

 omission, he has suffered damages in the form of out-of-pocket maintenance and service costs and

 possession of a vehicle valued at less than what he bargained for. Id. ¶¶ 21-22, 71, 135; see Amato,

 2019 WL 6607148, at *19 (noting that recoverable ACFA damages “include out of pocket

 expenses which encompasses consideration paid on the contract and all sums needed to restore a

 party to the position it occupied before the wrongful conduct”). As Plaintiff has accordingly pled

 each element of an ACFA fraudulent omission claim, the Court denies the Motion as to Count V.

                     4.      Fraudulent Concealment (Count VI)

            The Motion does not separately address Count VI, but generally argues that all fraud claims

 should be dismissed for failure to plead with specificity. Def. Mem. at 20-22. The Court disagrees

 with this reasoning, but nonetheless concludes that Plaintiff has failed to state a claim for common

 law fraudulent concealment.

            The core elements of fraudulent concealment are substantially similar under both New

 Jersey and Arizona law. 12 The states do have different requirements with regards to the type of

 relationship between the parties necessary to support a claim, but the Court need not resolve this

 conflict because the Amended Complaint fails to state a claim under either law.


 12
      See generally Argabright v. Rheem Mfg. Co., 258 F. Supp. 3d 470, 488-90 (D.N.J. 2017).

                                                          18
Case 2:20-cv-00897-MCA-MAH Document 16 Filed 11/13/20 Page 19 of 21 PageID: 269




        In New Jersey, a duty to disclose is an essential element of a claim for common law

 fraudulent concealment. See Argabright, 258 F. Supp. 3d at 470. A duty to disclose exists in the

 presence of a “special relationship” between the parties, id., or where disclosure is necessary to

 make a previous statement true, In re Volkswagen Timing Chain Prod. Liab. Litig., No. 16-2765,

 2017 WL 1902160, at *20 (D.N.J. May 8, 2017). Car manufacturers do not typically owe a duty

 of disclosure to car purchasers. See Argabright, 258 F. Supp. 3d at 490 (collecting cases). And as

 discussed above, Plaintiff’s allegations concerning Defendant’s TSBs and recommended oil

 change intervals, Am. Compl. ¶¶ 50-55, fail to particularly plead a pre-purchase representation

 that would impose a duty to correct a partial disclosure. The Amended Complaint therefore does

 not plead a duty to disclose under New Jersey law.

        Arizona law, on the other hand, does not impose any “duty to disclose” requirement. Wells

 Fargo Bank v. Ariz. Laborers, Teamsters & Cement Masons Local No. 395 Pension Tr. Fund, 38

 P.3d 12, 21 (Ariz. 2002).       Instead, common law claims for fraudulent concealment or

 nondisclosure may only be brought between counterparties to a transaction. See Resort Funding,

 L.L.C. v. Canyonview Dev., L.P., No. 11-0069, 2012 WL 3760440, at *11 (Ariz. Ct. App. Aug.

 30, 2012) (citing Wells Fargo Bank, 38 P.3d at 34 n.22). Plaintiff here alleges that he purchased

 the Vehicle from Chapman BMW, not directly from Defendant. Am. Compl. ¶ 14. He thus has

 not pled a “transaction” between himself and Defendant.

        Further, while the Amended Complaint pleads that Chapman BMW acted as an agent of

 Defendant for purposes of vehicle repairs, id. ¶¶ 29-31, it does not sufficiently allege agency

 concerning vehicle sales. To the contrary, courts in this Circuit have observed that “automobile

 dealerships generally are not agents of automobile manufacturers regarding the selling of vehicles”

 absent affirmative evidence to the contrary. Zeno v. Ford Motor Co., Inc., 480 F. Supp. 2d 825,



                                                 19
Case 2:20-cv-00897-MCA-MAH Document 16 Filed 11/13/20 Page 20 of 21 PageID: 270




 845-46 (W.D. Pa. 2007) (collecting cases); see also In re Ford Motor Co. E-350 Van Prod. Liab.

 Litig. (No. II), No. 03-4558, 2010 WL 2813788, at *16 (D.N.J. July 9, 2010) (“Although a plaintiff

 seeking to show [a manufacturer-dealership] agency relationship faces an ‘uphill battle’ the inquiry

 is fact-specific and no per se rule bars such a finding on an appropriate factual basis) (quoting

 Zeno, 480 F. Supp. 2d at 846). Plaintiff pleads no facts to suggest agency with regards to sales.

        As Plaintiff cannot sustain his common law claim for fraudulent concealment under either

 New Jersey or Arizona law, Count VI is dismissed.

        E.      Timeliness

        Defendant last argues that Plaintiff’s claims should be dismissed because the face of the

 Amended Complaint demonstrates that they are barred by the applicable statutes of limitations.

 Def. Mem. at 26-34. The Court disagrees.

        The running of a statute of limitations is an affirmative defense, and as such may only

 provide grounds for dismissal under Rule 12(b)(6) if the bar is apparent on the face of the

 complaint. Robinson v. Johnson, 313 F.3d 128, 135 (3d Cir. 2002) (citations omitted). Plaintiff’s

 surviving breach of warranty claims are governed by a four-year statute of limitations. See Spring

 Motors Distribs., 98 N.J. at 561; Hillery v. Georgie Boy Mfg., Inc., 341 F. Supp. 2d 1112, 1115

 (D. Ariz. 2004). ACFA claims are subject to a one-year statute of limitations. Ariz. Rev. Stat.

 Ann. § 12-541(5). But each of these claims accrue only after a plaintiff discovers or should have

 discovered, the underlying facts—here, the existence of the alleged engine defect. See N.J.S.A.

 § 12:A:2-725 (“where a warranty explicitly extends to future performance of the goods and

 discovery of the breach must await the time of such performance the cause of action accrues when

 the breach is or should have been discovered”); Gust, Rosenfeld & Henderson v. Prudential Ins.

 Co. of Am., 898 P.2d 964, 966 (Ariz. 1995) (“[A] plaintiff’s cause of action does not accrue until



                                                 20
Case 2:20-cv-00897-MCA-MAH Document 16 Filed 11/13/20 Page 21 of 21 PageID: 271




 the plaintiff knows or, in the exercise of reasonable diligence, should know the facts underlying

 the cause.”); Cheatham, 161 F. Supp. 3d at 815 (“The [ACFA] limitations period begins to run

 when the consumer discovers or with reasonable diligence should have discovered both the ‘who’

 and the ‘what’ of her claim.”).

          Though Plaintiff purchased the Vehicle in June 2013, the Amended Complaint alleges a

 systematic effort by BMW to conceal the N63 engine defect from consumers, beginning in 2008

 and continuing for an indeterminate period thereafter. Am. Compl. ¶¶ 48-55, 58, 62, 66. These

 allegations preclude the Court from determining when Plaintiff should have discovered the defect

 at the pleading stage. See, e.g., Hurley, 2020 WL 1624861, at *8; Mize v. BMW of N. Am., LLC,

 No. 19-7, 2020 WL 1526909, at *7 (N.D. Tex. Mar. 31, 2020); O’Connor, 2020 WL 1303285, at

 *4; Schneider v. BMW of N. Am., LLC, No. 18-12239, 2019 WL 4771567, at *7 (D. Mass. Sept.

 27, 2019); Carroll v. BMW of N. Am., LLC, No. 19-224, 2019 WL 4243153, at *8 (S.D. Ind. Sept.

 6, 2019). The Court declines to depart from recent precedent and agrees that dismissal of

 Plaintiff’s remaining claims under their respective statutes of limitations would be premature. 13

 V.       CONCLUSION

          For the reasons stated above, Defendant’s Motion to Dismiss the Amended Complaint,

 ECF No. 8 is GRANTED in part and DENIED in part. Counts II, IV, and VI of the Amended

 Complaint are DISMISSED. To the extent Plaintiff can cure the pleading deficiencies identified

 in this opinion, he may file an amended pleading within thirty (30) days.

  Date: November 13th, 2020
                                                                /s Madeline Cox Arleo
                                                                MADELINE COX ARLEO
                                                                UNITED STATES DISTRICT JUDGE


 13
   The Court does not reach Plaintiff’s alternative arguments that the statutes of limitations were tolled by Defendant’s
 fraudulent concealment or the doctrine of “class action tolling” espoused in American Pipe & Construction Co. v.
 Utah, 414 U.S. 538 (1974). See Pl. Opp. at 27-32.

                                                           21
